Case 2:18-cv-11174-BAF-SDD ECF No. 89-4, PageID.1096 Filed 02/09/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JESSIE BARRINGER,

 Plaintiff,

 vs.                                  Civil Action No. 18-CV-11174
                                      HON. BERNARD A. FRIEDMAN,
                                            presiding
                                      Electronically Filed

 KRISTIN WHITWORTH,
 BRENDA CARLSON, and
 JANETTE PARKER,

 Defendants.


                                     *****

                                     ORDER

        Motion having been made, and the Court having been duly advised,

        IT IS HEREBY ORDERED AS FOLLOWS:

        1. Defendant Janette Parker is hereby ENJOINED from holding herself out

              as the owner of the dog known as GCHB CH KENWORTH STRIKE A

              POSE AKC #TS22939604, informally known as Vogue.

        2. Defendant Janette Parker shall immediately deliver the dog known as

              GCHB CH KENWORTH STRIKE A POSE AKC #TS22939604,




                                        1
Case 2:18-cv-11174-BAF-SDD ECF No. 89-4, PageID.1097 Filed 02/09/21 Page 2 of 2




          informally known as Vogue, to Plaintiff, Jessie Barringer, or his attorney,

          Timothy Denison, at a time and location to be specified by the Court.

       3. Neither Defendant Parker, nor any of her officers, agents, servants,

          employees, and attorneys shall spay, neuter, or otherwise physically alter

          or cause Vogue to be spayed, neutered, and/or otherwise physically altered,

          nor shall they insert or cause to be inserted any identification chip or seek

          any change in American Kennel Club status or other registration.

       4. The Court hereby finds that Jesse Barringer is the rightful owner of the dog

          known as GCHB CH KENWORTH STRIKE A POSE AKC

          #TS22939604, informally known as Vogue.



                                              ______________________________
                                              JUDGE, U.S. DISTRICT COURT

                                              DATE:________________________




                                          2
